DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,351,745. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 1 and 15, the ‘745 patent discloses a shaped abrasive particle having a first and second surface, where a plurality of abrasive particles are bonded to the first surface (claim 1), which would leave in the first major surface a rough contour with a plurality of randomly arranged peaks and valleys. The ‘745 patent also a side surface extending between the first and second surfaces (claim 2).
With respect to claims 2 and 19, the ‘745 patent teaches that the second surface is free of the plurality of abrasive particles (claim 1), and as such it is obvious and expected that the surface roughness of the first surface is greater than the surface roughness of the second surface.
With respect to claim 3, the ‘745 patent only teaches that the plurality of abrasive particles are on the first surface (claim 1), and it would be obvious and expected that the first surface has greater roughness than the side surface.
With respect to claim 4, the ‘745 patent discloses that the abrasive particle is extruded (claim 14).
With respect to claims 5, 8 and 12, the ‘745 patent teaches that the length is greater than the width (i.e. aspect ratio of at least 1.1:1) (claim 1). It is obvious and expected that the side surface is smaller than the major surfaces, and as such it is obvious and expected that the length is greater than the thickness. The ‘745 patent also teaches that first surface can have the shape of a regular polygon.
With respect to claims 6 and 7, as the abrasive particles bonded to the surface will not be completely uniform in size it is obvious and expected that the randomly arranged peaks and valleys will have different sizes.
With respect to claim 9, the ‘745 patent teaches that the abrasive particle is made from alpha alumina (claim 13).
With respect to claim 10, the ‘745 patent teaches that the abrasive article is incorporated into a fixed abrasive article (claim 12).
With respect to claims 13 and 18, the ‘745 reference teaches that the abrasive particles can be selected from the group of natural and synthetic materials and carbon-based materials (claim 7), making the use of diamond obvious.
With respect to claim 14, the ‘745 reference is silent as to the use of any binder, and it is therefore obvious to be free of binder.
With respect to claims 16 and 17, the ‘745 reference teaches that the plurality of abrasive particles are sinter bonded to the first surface (claim 7), which would make them embedded in the surface.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: None of the prior art fairly teaches or suggest the limitations of these claims in combination with the limitations of the base claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734